Citation Nr: 1759345	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-41 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD), rated as noncompensable prior to March 2, 2011, and 10 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for tendonitis of the right elbow.

3.  Entitlement to an initial rating in excess of 10 percent for tendonitis of the right wrist. 

4.  Entitlement to an initial rating in excess of 10 percent for right leg shin splints. 

5.  Entitlement to an initial rating in excess of 10 percent for left leg shin splints. 

6.  Entitlement to service connection for a chronic respiratory disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to August 2009.  She also had a period of active duty for training from January 1981 to May 1981.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2011, the Veteran testified at a video conference before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  These matters were previously before the Board in October 2013 and December 2016, when they were remanded for additional development.  


FINDING OF FACT

In an August 2017 supplement statement of the case (SSOC) notice response, the Veteran stated that she wished to withdraw her appeal. 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased rating for GERD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R.      § 20.204 (2017).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to a rating     in excess of 10 percent tendonitis of the right elbow have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of appeal as to the issue of entitlement to a rating      in excess of 10 percent tendonitis of the right wrist have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of appeal as to the issue of entitlement to a rating      in excess of 10 percent for right leg shin splints have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of appeal as to the issue of entitlement to a rating in excess of 10 percent for left leg shin splints have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of appeal as to the issue of entitlement to          service connection for a chronic respiratory disorder have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or   law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In her August 2017 SSOC notice response, the Veteran explicitly stated that she wished to withdraw her appeal and that she no longer wants to appeal. This response followed the August 2017 SSOC addressing the issues listed on the cover page of this decision.  As there remain no allegations of error of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeals on these issues and they are dismissed.


ORDER

The appeal as to the issue of entitlement to an increased rating for GERD is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 10 percent tendonitis of the right elbow is dismissed.  

The appeal as to the issue of entitlement to a rating in excess of 10 percent tendonitis of the right wrist is dismissed.  

The appeal as to the issue of entitlement to a rating in excess of 10 percent tendonitis of the right leg shin splints is dismissed.  

The appeal as to the issue of entitlement to a rating in excess of 10 percent tendonitis of the left leg shin splints is dismissed.  

The appeal as to the issue of entitlement to service connection for a chronic respiratory disorder is dismissed.  




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


